EXHIBIT 10.2

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement (this “IP Agreement”) is made
September 25, 2013 by and among Bioject Medical Technologies Inc.(the “Company”)
and its wholly owned subsidiary Bioject Inc. (the “Subsidiary”), each an Oregon
corporation, and each with offices at, 7180 SW Sandburg Street, Tigard, Oregon
97223 (collectively, the “Grantors”), and Life Sciences Opportunities Fund II,
L.P. and Life Sciences Opportunities Fund II (Institutional), L.P the holders of
the Company Senior’s Secured Promissory Notes aggregating $250,000 dated
September 25, 2013 (the “Notes”) and with the address also set forth on the
signature page hereto (the “Noteholders”).

RECITALS

The Noteholders have agreed to make a secured loan to the Company, evidenced by
the Notes. The Notes provide that the Notes are secured by all the intellectual
property and ownership rights of the Grantors in the device known as the vial
adapter. Accordingly, the Grantors will grant to the Noteholders a security
interest in all of Grantors’ right title and interest, whether presently
existing or hereafter acquired in, to and under all of the Collateral (as
defined herein).

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged and intending to be legally bound, as collateral security for the
prompt and complete payment when due of the Notes, Grantors hereby represent,
warrant, covenant and agree as follows:

1. Grant of Security Interest. As collateral security for the prompt and
complete payment and performance of all of Grantors’ present or future
obligations under the Notes, Grantors hereby grants a security interest in all
of Grantors’ right, title and interest in, to and under its registered and
unregistered rights in the device known as the vial adapter (all of which shall
collectively be called the “Collateral”), including, without limitation, the
following:

(a) All patents, patent applications and like protections in the Collateral
including, without limitation, improvements, divisions, continuations, renewals,
reissues, extensions and continuations-in-part of the same, including without
limitation the patents and patent applications set forth on EXHIBIT A attached
hereto (collectively, the “Patents”);

(b) Any trademark and service mark rights, slogans, trade dress, and trade
names, trade styles, whether registered or not, applications to register and
registrations of the same and like protections in the Collateral, and the
goodwill of the business of Grantors connected with and symbolized by such
trademarks, hereto (collectively, the “Trademarks”);

(c) Any and all trade secret rights in the Collateral, including any rights to
unpatented inventions, know-how, operating manuals, license rights and
agreements, and confidential information, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held;

(d) All licenses or other rights to use any of the Patents or Trademarks, and
all license fees and royalties arising from such use to the extent permitted by
such license or rights;

(e) All amendments, extensions, renewals and extensions of any of the
Trademarks, Patents; and

(f) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing, and all payments in connection with the sale of the
Collateral.

 

1



--------------------------------------------------------------------------------

2. Covenants and Warranties. Grantors represents, warrants, covenants and agrees
as follows:

 

  (a) Grantors are the sole owners of the Collateral, except for licenses
granted by Grantors to their customers in the ordinary course of business.

(b) Performance of this IP Agreement does not conflict with or result in a
breach of any material agreement to which Grantors are bound.

(c) During the term of this IP Agreement, Grantors will not transfer or
otherwise encumber any interest in the Collateral, except for licenses granted
by Grantors in the ordinary course of business or as otherwise permitted in this
IP Agreement;

(d) To their knowledge, each of the Patents is valid and enforceable, and no
part of the Collateral has been judged invalid or unenforceable, in whole or in
part, and no claim has been made in writing that any part of the Collateral
violates the rights of any third party;

(e) Grantors shall advise Noteholders of any subsequent ownership right of the
Grantors in or to any Trademark or Patent specified in this IP Agreement;

(f) Grantors shall (i) protect, defend and maintain the validity and
enforceability of the Trademarks and Patents material to Grantors’ business,
(ii) use reasonable commercial efforts to detect infringements of the Trademarks
and Patents, and promptly advise Noteholders in writing of material
infringements detected and (iii) not allow any Trademarks and Patents, material
to Grantors’ business to be abandoned, forfeited or dedicated to the public
without the written consent of Noteholders, which shall not be unreasonably
withheld, unless Grantors determine that reasonable business practices suggest
that abandonment is appropriate.

(g) Grantors shall take such further actions as Noteholders may reasonably
request from time to time to perfect or continue the perfection of Noteholders’
interest in the Collateral;

(h) This IP Agreement creates, and in the case of after acquired Collateral this
IP Agreement will create, at the time Grantors first have rights in such after
acquired Collateral and Noteholders have taken all actions required for
perfection, in favor of Noteholders, a valid and perfected first priority
security interest and collateral assignment in the Collateral in the United
States securing the payment and performance of the obligations evidenced by the
Notes;

(i) To its knowledge, except for, and upon, the filing of UCC financing
statements, or other notice filings or notations in appropriate filing offices,
if necessary to perfect the security interests created hereunder, no
authorization, approval or other action by, and no notice to or filing with, any
U.S. governmental authority or U.S. regulatory body is required either (a) for
the grant by Grantors of the security interest granted hereby, or for the
execution, delivery or performance of this IP Agreement by Grantors in the U.S.
or (b) for the perfection in the United States or the exercise by Noteholders of
their rights and remedies thereunder;

(j) All information heretofore, herein or hereafter supplied to Noteholders by
or on behalf of Grantors with respect to the Collateral is true and correct in
all material respects.

(k) Grantors shall not enter into any agreement that would materially impair or
conflict with Grantors’ obligations hereunder without Noteholders’ prior written
consent, which consent shall not be unreasonably withheld. Except as permitted
under the Notes, Grantors shall not permit the inclusion in any material
contract to which it becomes a party of any provisions that could or might in
any way prevent the creation of a security interest in Grantors’ rights and
interest in any property included within the definition of the Collateral
acquired under such contracts.

 

2



--------------------------------------------------------------------------------

4. Noteholders’ Rights. Noteholders shall have the right, but not the
obligation, to take, at Grantors’ sole expense, any actions that Grantors is
required under this IP Agreement to take but which Grantors fails to timely
take, after fifteen (15) days’ notice to Grantors. Grantors shall reimburse and
indemnify Noteholders for all reasonable costs and reasonable expenses incurred
in the reasonable exercise of its rights under this section 4.

5. Further Assurances; Attorney in Fact.

(a) On a continuing basis, Grantors will, upon reasonable request by
Noteholders, subject to any prior licenses, encumbrances and restrictions and
prospective licenses, make, execute, acknowledge and deliver, and file and
record in the proper filing and recording places in the United States, all such
instruments, including appropriate financing and continuation statements and
collateral agreements and filings with the United States Patent and Trademarks
Office and the Register of Copyrights, and take all such action as may
reasonably be requested by Noteholders, to perfect Noteholders’ security
interest in all Patents and Trademarks and otherwise to carry out the intent and
purposes of this IP Agreement, or for assuring and confirming to Noteholders the
grant or perfection of a security interest in all Collateral, provided that
Grantors shall not be required to register any Collateral that Grantors
determines, consistent with reasonable business practice, need not be
registered.

(b) Grantors appoint Noteholders as Grantors’ attorney-in-fact, with full
authority in the place and stead of Grantors and in the name of Grantors,
Noteholders or otherwise, from time to time in Noteholders’ discretion, upon
Grantors’ failure or inability to do so, to take any action and to execute any
instrument which Noteholders may deem reasonably necessary or advisable to
accomplish the purposes of this IP Agreement, including:

(i) To modify, in its sole discretion, this IP Agreement without first obtaining
Grantors’ approval of or signature to such modification by amending Exhibit A,
as appropriate, to include reference to any right, title or interest in any
Patents or Trademarks acquired by Grantors after the execution hereof or to
delete any reference to any right, title or interest in any Patents or
Trademarks Works in which Grantors no longer have or claim any right, title or
interest; and

(ii) To file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, or other notice filings or notations in
appropriate filing offices, relative to any of the Collateral, without notice to
Grantors, with all appropriate jurisdictions, as Noteholders deem appropriate,
in order to perfect or protect Noteholders’ interest in the Collateral.

6. Events of Default. The occurrence of an Event of Default under the Notes
shall constitute an Event of Default under this IP Agreement.

7. Remedies. Upon the occurrence and during the continuance of an Event of
Default, Noteholders shall have the right to exercise all the remedies of a
secured party under the Oregon Uniform Commercial Code, including without
limitation the right to require Grantors to assemble the Collateral and any
tangible property in which Noteholders have a security interest and to make it
available to Noteholders at a place designated by Noteholders. Noteholders shall
have a nonexclusive, royalty free license to use the Patents and Trademarks to
the extent reasonably necessary to permit Noteholders to exercise their rights
and remedies upon the occurrence and during the continuance of an Event of
Default. Grantors will pay any expenses (including reasonable attorney’s fees)
incurred by Noteholders in connection with the exercise of any of Noteholders’
rights hereunder, including without limitation any expense incurred in disposing
of the Collateral in accordance with the terms hereof. All of Noteholders’
rights and remedies with respect to the Collateral shall be cumulative.

8. Indemnity. Grantors agree to defend, indemnify and hold harmless Noteholders
and its agents (each an “Indemnified Person”) against: (a) all obligations,
demands, claims, and liabilities (collectively, “Claims”) claimed or asserted by
any other party in connection with the transactions contemplated by this IP
Agreement, and (b) all losses or expenses in any way suffered, incurred, or paid
by Noteholders as a result of or in any way arising out of, following or
consequential to transactions between Noteholders and Grantors, under this IP
Agreement (including without limitation, reasonable attorney’s fees and
reasonable expenses), except for Claims and/or losses arising from or out of an
Indemnified Person’s gross negligence or willful misconduct.

 

3



--------------------------------------------------------------------------------

9. Termination. At such time as Grantors shall completely repay the Notes and
any other obligations under the Notes, secured hereunder, Noteholders shall
execute and deliver to Grantors all releases, terminations, and other
instruments as may be necessary or proper to release the security interest
hereunder.

10. Course of Dealing. No course of dealing, nor any failure to exercise, nor
any delay in exercising any right, power or privilege hereunder shall operate as
a waiver thereof.

11. Amendments. This IP Agreement may be amended only by a written instrument
signed by both parties hereto.

12. Counterparts. This IP Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute the same instrument.

13. Governing Law. This IP Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

GRANTORS AND NOTEHOLDERS EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

14. Confidentiality. In handling any confidential information, Noteholders shall
exercise the same degree of care that they exercise for their own proprietary
information, but disclosure of information may be made: (i) to Noteholders or
affiliates in connection with their present or prospective business relations
with Grantors; (ii) to prospective transferees or purchasers of any interest in
the Notes (provided, however, Noteholders shall use commercially reasonable
efforts to obtain such prospective transferee’s or purchaser’s agreement to the
terms of this provision); (iii) as required by law, regulation, subpoena, or
other order, (iv) as required in connection with Noteholders’ examination or
audit; and (v) as Noteholders consider appropriate in exercising remedies under
this Agreement. Confidential information does not include information that
either: (a) is in the public domain or in Noteholders’ possession when disclosed
to Noteholders, or becomes part of the public domain after disclosure to
Noteholders through no fault of Noteholders; or (b) is disclosed to Noteholders
by a third party, if Noteholders reasonably do not know that the third party is
prohibited from disclosing the information.

 

4



--------------------------------------------------------------------------------

Agreed, as of the date first set forth above:

 

Grantors: Bioject Medical Technologies Inc. By:  

/s/ Christine M. Farrell

Name:   Christine M. Farrell Title:   Vice President of Finance Bioject Inc. By:
 

/s/ Christine M. Farrell

Name:   Christine M. Farrell Title:   Vice President of Finance Life Sciences
Opportunity Fund II, L.P. By: Signet Healthcare Partners, LLC, General Partner

/s/ James Gale

By: James Gale, Managing Director Address: c/o Signet Healthcare Partners, LLC
152 W 57th St 19th Floor, New York, NY 10019
Life Sciences Opportunity Fund II (Institutional), L.P.
By: Signet Healthcare Partners, LLC, General Partner

/s/ James Gale

By: James Gale, Managing Director Address: c/o Signet Healthcare Partners, LLC
152 W 57th St 19th Floor, New York, NY 10019

 

5



--------------------------------------------------------------------------------

Exhibit “A” attached to that certain Intellectual Property Security Agreement
dated September 25, 2013.

 

Title

   # of
Claims    Country    Issue
Date    Patent/TM
#    Term/Exp
date

Medication Vial/Syringe Liquid-Transfer Apparatus

   10    USA    4/13/1999    5,893,397    1/12/2016

Medication Vial/Syringe Liquid-Transfer Apparatus

   23    Japan    2/16/2007    3916713    12/24/2016

Medication Vial/Syringe Liquid-Transfer Apparatus

   13    Europe (AT,
BE, CH, DE,
DK, ES, FI,
FR, GB, GR,
IE, IT, LI, LU,
MC, NL, PT,
SE)    5/21/2003    783879    12/20/2016

Medication Vial/Syringe Liquid-Transfer Apparatus

   23    Canada    6/27/2000    2,192,623    12/11/2016

 

6